Mr. Justice Merour
delivered the opinion of the court, May 5th, 1879
The plaintiffs represent the Stephen Girard, a subordinate lodge of A. Y. M. The defendant was surety for one Rose, as treasurer of the lodge. The claim is against the surety for the alleged default of the treasurer. It appears that the Girard Lodge was indebted to the Grand Lodge for 'rent and dues in the sum of f920. Rose-was, by resolution of his lodge, ordered to pay that sum to the Grand Lodge. After banking hours, on the 27th May 1874, he drew his private check for that amount on the Union Banking Company, sent it to the secretary of the Grand Lodge, and received from him a receipted bill for the amount. It would appear that this sum of the plaintiff’s money was either actually or constructively in the hands of the treasurer when he drew the check. The Grand Lodge omitted to present the check for payment until the 4th of June 1874, although the bank and all the parties were located in the city of Philadelphia. When presented payment thereof was refused by the bank, Rose having no funds there to-meet it. The Grand Lodge retained the check for more than a. year thereafter,- when the Girard Lodge, without suit, voluntarily paid it. The latter now seeks to1'recover the amount thus paid out of the defendant as surety. There is no dispute about the facts. It appears that when Rose drew the check he had no funds in bank to meet it; but the next day he deposited the amount of the check to his individual account in the bank. The money so deposited remained there, subject to his check, until the 4th of June. On this day, but before the check was presented, the money was appro*130priated by the bank to pay another obligation of Rose which matured on that day.
The court directed the jury to find for the plaintiffs, reserving the question of law as to whether the defendant, surety, was discharged from liability on his bond to Stephen Girard Lodge by the delay of the Grand Lodge in presenting the check. Afterwards the court entered judgment in favor of the defendant on the point reserved. This is assigned for error.
The rule is well settled, that when a creditor has in his hands the means of paying his debt out of the property of his principal debtor, and does not use it but gives it up, the surety is discharged. It need not be actually in the hands of the creditor, if it be within his control, so that by the exercise of reasonable diligence he may have realized his pay out of it, yet voluntarily and by supine negligence relinquished it, the surety is discharged: Commonwealth v. Vanderslice, 8 S. & R. 452; Ramsey v. Westmoreland Bank, 2 P. & W. 203; Everly v. Rice, 8 Harris 297 ; Boschert v. Brown, 22 P. E. Smith 372.
The question now before us is not in regard to the liability of Rose on the check, nor the validity of the claim against him. It is the right of the surety only with which we are now dealing. In contemplation of law the check was received by the Girard Lodge and paid to the Grand Lodge. On the first day after its receipt the money was in bank to meet it, and so remained there for one full week. If the check had been presented on any business day of the seven, it would have been paid, and the surety would have been discharged from all liability. It was given by Rose to discharge his liability to the Girard Lodge. If presented at bank in due time it would have paid the demand against him. Then the responsibility of the surety would unquestionably have been discharged. If not discharged it is solely through delay in the presentation of the check. Whether that delay was the immediate act of the Girard Lodge which received it, or the act of the Grand Lodge to which it was transferred, makes no substantial difference to the surety. The creditor had the means of payment in its own hands.
A check is generally designed for immediate payment and not for circulation. It is the duty of the holder to present it for payment as soon as he reasonably may, and if he does not, he keeps it at his own risk. The Girard Lodge accepted it as a payment from Rose. In like manner the Grand Lodge accepted it from the subordinate lodge. In order to charge the latter by reason of the nonpayment, it should have been presented for payment within a reasonable time. Had it been so presented it would have been paid. A delay of seven days was an unreasonable time. While so holding the cheek unpresented, the Grand Lodge had no legal claim against the Girard, nor the latter against the surety of Rose. When it was *131presented and dishonored, it was too late for the Grand Lodge to cast the loss which it had sustained through its own default on the Girard, and for the latter by voluntarily paying the check, to impose a legal liability therefor on the defendant. The learned judge was right in entering judgment in favor of the defendant on the question reserved.
Judgment affirmed.